office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex uil the honorable debbie stabenow united_states senator beltline court suite grand rapids mi attention ----------- dear senator stabenow i am responding to your e-mail dated date about a proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the u s tax court’s decision on this issue as well as the u s court_of_appeals holding that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling reflects what we believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business we have requested comments on the proposed revenue_ruling we will consider all the comments we receive including yours as we finalize the ruling i hope this information is helpful if you would like to discuss this further please contact me or ------------------at ----- ------------- sincerely marie cashman special counsel exempt_organizations employment_tax government entities
